Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-3, 5-9, 14-16, 18, 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 17-20 of U.S. Patent No. 11,162,932. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same automated method for spectroscopic evaluation of a characteristic of edible oil.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 14, 15, 16, 19, 23, 24, 25, 27, 28, 31, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/002079A1 (Da Costa Barros).
Regarding claim 1
using a spectrometer (Figure 1), optically obtaining reflectance data from the edible oil in situ in a frying apparatus housing the edible oil (see claim 1, and claim 20 discloses obtaining reflectance data from the oil, see claim 16, where the chamber is a frying container, see paragraph [0025] where the measurement is taken in situ), the reflectance data corresponding to a specified range of infra-red wavelengths (see claim 1, discloses detecting reflectance and claim 2 discloses from an IR source); 
obtaining a secure model profile (see paragraph [0066] discloses that the information is receive and decoded and thus inherently must have been coded or secured) corresponding to the characteristic being assessed (see paragraph [0057] a model was developed relating total polar compounds with spectral features) using a processor circuit and storing the model profile in a memory circuit (see paragraph [0067] discloses that the model is run on a receiver/processor module and stored, thus requires a memory), wherein the characteristic comprises at least one of a free fatty acid (FFA) value, a Gardner color unit, or a total polar material (TPM) level (see paragraph [0057] discloses determining total polar compounds); 
transforming the reflectance data using the model profile to generate a value corresponding to the characteristic (see claim 1, the precalculated model is applied to the received detector signal relating to the chemical species of the oil); and 
applying a criterion to the value to establish a simplified representation of the characteristic for presentation to a user for assessment of oil quality (see claim 1, the model is applied to the received signal to determine the quality of the frying oil, and displaying the quality of the frying oil, see claim 19).  
Regarding claim 2
Regarding claim 3, De Costa Barros discloses the automated method of claim 1, comprising obtaining two or more secure model profiles corresponding to respective different characteristics being assessed (see paragraph [0013] discloses a numerical model was established for each physical property with the quantification of chemical components); 
transforming the reflectance data using the two or more secure model profiles to generate respective values corresponding to the respective different characteristics (see claim 1, the precalculated model is applied to the received detector signal relating to the chemical species of the oil); and 
applying respective criteria to the values to establish the simplified representation (see claim 1, the model is applied to the received signal to determine the quality of the frying oil, and displaying the quality of the frying oil, see claim 19).  
Regarding claim 6, De Costa Barros discloses the automated method of claim 1, wherein the criterion comprises a threshold (see paragraph [0067] discloses a numerical model, and thus has a number or threshold); 
wherein applying the criterion comprises comparing the value to the threshold (see paragraph [0067] discloses that the digital signal is processed against the numerical model; and 
wherein the simplified representation is determined in response to the comparison (see paragraph [0068] discloses that the comparison of the numerical model yield the quality parameter or simplified representation).  
Regarding claim 7, De Costa Barros discloses the automated method of claim 1, wherein the simplified representation comprises a visual indication to the user, representative of a status of the edible oil (see claim 19, the quality of the oil is displayed to the user).  
Regarding claim 9, De Costa Barros discloses the automated method of claim 1, wherein the simplified representation is established using values obtained by applying a plurality of secure model 
Regarding claim 14, De Costa Barros discloses the automated method of claim 1, comprising receiving a selection of a characteristic to be assessed, from the user (see paragraph [0069] discloses a display device with a user interface for a measured quality parameter or characteristic to be assessed); 
wherein the obtained secure model profile (see paragraph [0066] discloses that the information is received and decoded and thus inherently must have been coded or secured) corresponds to the selected characteristic (see paragraph [0057] a model was developed relating total polar compounds with spectral features).  
Regarding claim 15, De Costa Barros discloses the automated method of claim 1, wherein obtaining the secure model profile comprises receiving a representation of the secure model profile from a repository; and wherein the repository comprises a plurality of secure model profiles offering varying specified degrees of accuracy to provide different measurement performance levels.  
Regarding claim 16, De Costa Barros discloses the automated method of claim 1, wherein obtaining the secure model profile comprises receiving a representation of the secure model profile from a repository (see claim 1, the model is precalculated and thus must be stored in a memory or repository); and wherein the repository comprises a plurality of secure model profiles corresponding to different respective types of edible oil (see paragraph [0013] discloses that the model is established based on physical properties and quantifying the chemical components of the oil).  
Regarding claim 19, De Costa Barros discloses the automated method of claim 1, wherein the secure model profile is established to provide the assessment across a specified range of temperatures without requiring a measurement of an edible oil temperature or entry of an edible oil temperature by a user (see paragraph [0028] discloses that the precalculated model takes into account different 
Regarding claim 23, De Costa Barros discloses the automated method of claim 1, wherein obtaining a secure model profile (see paragraph [0066] discloses that the information is received and decoded and thus inherently must have been coded or secured) corresponding to the characteristic being assessed (see paragraph [0057] a model was developed relating total polar compounds with spectral features), transforming the reflectance data using the secure model profile to generate a value corresponding to the characteristic and applying a criterion to the value to provide a representation of the characteristic  (see claim 1, the precalculated model is applied to the received detector signal relating to the chemical species of the oil) for presentationPRELIMINARY AMENDMENTPage 6 Serial Number: UnknownDkt: N00601 (4361.080US2)Filing Date: Herewithto a user are performed using a second device (see figure 5, element display) communicatively coupled to the spectrometer (Figure 5, element 501).  
Regarding claim 24, De Costa Barros discloses the automated method of claim 23, wherein the second device (Figure 5, element display) is wirelessly communicatively coupled to the spectrometer (element display is wirelessly coupled to element 501).  
Regarding claim 25, 
Regarding claim 27, De Costa Barros discloses a system for spectroscopic evaluation of a characteristic of edible oil (see figure 1, shows a spectrometer for monitoring frying oil, see element 105), the system comprising: 
a spectrometer (Figure 1) configured to: 
emit light comprising a specified range of infra-red wavelengths (see claim 2 discloses an IR light source); 
receive a reflection from edible oil in situ in a frying apparatus housing the edible oil (see claim 1, and claim 20 discloses obtaining reflectance data from the oil, see claim 16, where the chamber is a frying container, see paragraph [0025] where the measurement is taken in situ);  and 
establish reflectance data corresponding to the received reflection (see claim 1, discloses detecting reflectance data); 
a processor circuit coupled to a memory circuit and communicatively coupled to the spectrometer (see paragraph [0067] discloses that the model is run on a receiver/processor module and stored, thus requires a memory), the processor circuit configured to: 
obtain a secure model profile (see paragraph [0066] discloses that the information is receive and decoded and thus inherently must have been coded or secured) corresponding to the characteristic being assessed  (see paragraph [0057] a model was developed relating total polar compounds with spectral features) and to store the secure model profile in the memory circuit (see paragraph [0067] discloses that the model is run on a receiver/processor module and stored, thus requires a memory); 
transform the reflectance data obtained using the spectrometer, using the model profile to generate a value corresponding to the characteristic (see claim 1, the precalculated model is applied to the received detector signal relating to the chemical species of the oil);  and 
apply a criterion to the value to establish a simplified representation of the characteristic for presentation to a user for assessment of edible oil quality (see claim 1, the model is applied to the 
a repository comprising a plurality of secure model profiles for retrieval, wherein the plurality of secure model profiles corresponds to the characteristic (See claim 1 the models inherently are stored as they are applied to the received detector signal relating to the chemical species of the oil), and wherein the characteristic comprises at least one of a free fatty acid (FFA) value, a Gardner color unit,PRELIMINARY AMENDMENTPage 7Serial Number: UnknownDkt: N00601 (4361.080US2) Filing Date: Herewithor a total polar material (TPM) level (see paragraph [0057] discloses determining total polar compounds).  
Regarding claim 28, De Costa Barros discloses the system of claim 27, wherein the processor circuit is configured to: 
obtain two or more secure model profiles from amongst the plurality of secure model profiles, the two or more secure model profiles corresponding to respective different characteristic being assessed (see paragraph [0013] discloses a numerical model was established for each physical property with the quantification of chemical components); 
transform the reflectance data using the two or more secure model profiles to generate respective values corresponding to the respective different characteristics (see claim 1, the precalculated model is applied to the received detector signal relating to the chemical species of the oil); and 
apply respective criteria to the values to establish the simplified representation (see claim 1, the model is applied to the received signal to determine the quality of the frying oil, and displaying the quality of the frying oil, see claim 19).  
Regarding claim 31
Regarding claim 50, De Costa Barros discloses the system of claim 27, wherein the processor circuit (figure 5, element preprocessing module) and the memory circuit see paragraph [0067] discloses that the model is run on a receiver/processor module and stored, thus requires a memory) are included as a portion of an assembly housing the spectrometer (element pre-processing circuit is located in spectrometer element 501).  
Regarding claim 51, De Costa Barros discloses a system for spectroscopic evaluation of a characteristic of edible oil (see figure 1, shows a spectrometer for monitoring frying oil, see element 105), the system comprising: 
a spectrometer (Figure 1) comprising a means for establishing reflectance data corresponding to a reflection received from edible oil in situ in a frying apparatus housing the edible oil (see claim 1, and claim 20 discloses obtaining reflectance data from the oil, see claim 16, where the chamber is a frying container, see paragraph [0025] where the measurement is taken in situ), the reflectance data encompassing a specified range of infra-red wavelengths (see claim 1, discloses detecting reflectance and claim 2 discloses from an IR source); 
a user interface means configured to receive a selection of the characteristic to be assessed, from the user (see paragraph [0069] discloses a display for an interface for a user to select the quality parameter such as TPC or TPM); 
a processing means coupled to the spectrometer and configured to obtain a secure model profile (see paragraph [0066] discloses that the information is receive and decoded and thus inherently must have been coded or secured, see also paragraph [0067] discloses that the model is run on a receiver/processor module and stored) corresponding to the characteristic (see paragraph [0057] a model was developed relating total polar compounds with spectral features) and to store the secure model profile in the memory circuit (see paragraph [0067] discloses that the model is run on a receiver/processor module and stored, thus requires a memory), transform the reflectance data 
a repository comprising a plurality of secure model profiles (See claim 1 the models inherently are stored as they are applied to the received detector signal relating to the chemical species of the oil).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Costa Barros.
Regarding claim 18, De Costa Barros discloses the automated method of claim 1, and discloses that the edible oil comprises frying oil which includes rapeseed oil, peanut oil, coconut oil and palm oil and combinations thereof. 
De Costa Barros does not specify wherein the edible oil includes at least two different types selected from canola oil, soybean oil, corn oil, or combinations thereof.  
Canola, soybean, corn and combinations of these oils are well-known and conventional types of frying oils. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by De Costa Barros with canola, soybean, corn oils or combinations thereof, as it would merely result in a simple substitution of one known element for another to yield predicable results. 
Regarding claim 53
De Costa Barros does not specify wherein the edible oil comprises canola oil, soybean oil, corn oil, or combinations thereof.
Canola, soybean, corn and combinations of these oils are well-known and conventional types of frying oils. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by De Costa Barros with canola, soybean, corn oils or combinations thereof, as it would merely result in a simple substitution of one known element for another to yield predicable results. 
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art of record specifies or makes obvious an automated method, comprising aggregating a plurality of received values obtained using the secure model profile to generate aggregated population data; and 
updating at least one of the criterion or the secure model profile using information extracted from the aggregated population data, in combination with the other claimed steps.  
Regarding claim 8, none of the prior art of record specifies or makes obvious an automated method, wherein the simplified representation comprises a visual indication that the edible oil is at an intermediate state between fresh and a state where replacement is recommended; and 
wherein the criterion includes assigning the value to a bin amongst a plurality of bins defined by different ranges of values of the characteristic and wherein the simplified representation corresponds to the assigned bin, in combination with the other claimed steps. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5818731-discloses measuring quality of frying oil in situ
US 9599553-testing cooking oil
CN-103245628-discloses testing cooking oil
BR-112021012331-A2- discloses testing cooking oil
NPL: Ogutcu et al., Determining Frying Oil Degradation by Near infrared spectroscopy using Chemometric techniques: discloses monitoring frying oils
NPL: Evaluation of Frying Oil Quality Using VIS/NIR Hyperspectral Analysis, September 2005, discloses monitoring frying oil
NPL: Englesen, Soren Balling, Explorative Spectrometric Evaluations of Frying Oil Deterioration, 1997, JAOCS, Vol. 74, pages 1495-1508. Spectrometry of frying oil
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896